DETAILED ACTION
This non-final Office action is in response to the claims filed on September 15, 2020.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. More specifically, it is unclear what is meant by “reversibly secure.”  For clarity, perhaps delete “reversibly.” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11203898. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11203898 claims an apparatus that inherently discloses a method for mounting security screens to a window frame, wherein said window frame has frame members consisting of a header, a left jamb, a right jamb, and a sill; said window frame having an interior side and an exterior portion; and having in said exterior portion of each of at least the left and right jambs an integral screen track, the method comprising: (a) selecting a plurality of mounting rails sized and configured to fit within the integral screen track of each of at least the left and right jambs of said window frame; (b) inserting said plurality of mounting rails into said integral screen track of each of at least the left and right jambs of said window frame; (c) providing a security screen having a width configured to fit between said plurality of mounting rails; (d) attaching said security screen to said plurality of mounting rails by an attachment means, as recited in claim 1 and similarly recited in claims 8 and 14. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17115533. Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17115533 claims an apparatus that inherently discloses a method for mounting security screens to a window frame, wherein said window frame has frame members consisting of a header, a left jamb, a right jamb, and a sill; said window frame having an interior side and an exterior portion; and having in said exterior portion of each of at least the left and right jambs an integral screen track, the method comprising: (a) selecting a plurality of mounting rails sized and configured to fit within the integral screen track of each of at least the left and right jambs of said window frame; (b) inserting said plurality of mounting rails into said integral screen track of each of at least the left and right jambs of said window frame; (c) providing a security screen having a width configured to fit between said plurality of mounting rails; (d) attaching said security screen to said plurality of mounting rails by an attachment means, as recited in claim 1 and similarly recited in claims 8 and 14. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3545521 to Noecker.
Noecker discloses an apparatus that inherently discloses a method for mounting security screens to a window frame, wherein said window frame 10 has frame members consisting of a header 16, a left jamb 19, a right jamb 18, and a sill 17; said window frame having an interior side and an exterior portion; and having in said exterior portion of each of at least the left and right jambs an integral screen track 28, the method comprising: (a) selecting a plurality of mounting rails 59,31 sized and configured to fit within the integral screen track of each of at least the left and right jambs of said window frame; (b) inserting said plurality of mounting rails into said integral screen track of each of at least the left and right jambs of said window frame; (c) providing a security screen 11-14,21-23 having a width configured to fit between said plurality of mounting rails; (d) attaching said security screen to said plurality of mounting rails by an attachment means. (claim 1)
Noecker further discloses an apparatus that inherently discloses wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed from the interior side of the window frame and (claim 6) wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed during manufacture of the window frame. (claim 7)
Noecker further discloses an apparatus that inherently discloses a method for mounting security screens to a window frame, wherein said window frame has frame members consisting of a header, a left jamb, a right jamb, and a sill; said window frame having an interior side and an exterior portion; and having in said exterior portion of each of the left jamb, the right jamb, and the header an integral screen track, the method comprising: (a) selecting a plurality of mounting rails sized and configured to fit within the integral screen track of each of the left lamb, the right jamb, and the header of said window frame; (b) inserting said plurality of mounting rails into said integral screen track of each of the left jamb, the right jamb, and the header of said window frame; (c) providing a security screen having a width configured to fit between said plurality of mounting rails; (d) attaching said security screen to said plurality of mounting rails by an attachment means. (claim 14)
Noecker further discloses an apparatus that inherently discloses wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed from the interior side of the window frame (claim 19) and wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed during manufacture of the window frame. (claim 20)

Claims 1, 4-7, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0148168 to Lilie et al. (hereinafter “Lilie”).
Lilie discloses an apparatus that inherently discloses a method for mounting security screens to a window frame, wherein said window frame 24 has frame members consisting of a header, a left jamb, a right jamb, and a sill; (see FIGS. 1 and 2) said window frame having an interior side and an exterior portion; and having in said exterior portion of each of at least the left and right jambs an integral screen track (houses element 38) (see FIG. 1), the method comprising: (a) selecting a plurality of mounting rails 38 sized and configured to fit within the integral screen track of each of at least the left and right jambs of said window frame; (b) inserting said plurality of mounting rails into said integral screen track of each of at least the left and right jambs of said window frame; (c) providing a security screen 34 having a width configured to fit between said plurality of mounting rails; (d) attaching said security screen to said plurality of mounting rails by an attachment means 36. (claim 1)
Lilie further discloses wherein the attachment means attaching said security screen to said plurality of mounting rails comprises screws (claim 4) and wherein each of the said plurality of mounting rails comprises at least one threaded hole, and the attachment means attaching said security screen to said plurality of mounting rails comprises bolts. (claim 5)
Lilie further discloses an apparatus that inherently discloses wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed from the interior side of the window frame and (claim 6) wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed during manufacture of the window frame. (claim 7)
Lilie further discloses an apparatus that inherently discloses a method for mounting security screens to a window frame, wherein said window frame has frame members consisting of a header, a left jamb, a right jamb, and a sill; said window frame having an interior side and an exterior portion; and having in said exterior portion of each of the left jamb, the right jamb, and the header an integral screen track, the method comprising: (a) selecting a plurality of mounting rails sized and configured to fit within the integral screen track of each of the left lamb, the right jamb, and the header of said window frame; (b) inserting said plurality of mounting rails into said integral screen track of each of the left jamb, the right jamb, and the header of said window frame; (c) providing a security screen having a width configured to fit between said plurality of mounting rails; (d) attaching said security screen to said plurality of mounting rails by an attachment means. (claim 14)
Lilie further discloses wherein the attachment means attaching said security screen to said plurality of mounting rails comprises screws (claim 17) and wherein each of the said plurality of mounting rails comprises at least one threaded hole, and the attachment means attaching said security screen to said plurality of mounting rails comprises bolts. (claim 18)
Lilie further discloses an apparatus that inherently discloses wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed from the interior side of the window frame (claim 19) and wherein the step of attaching said security screen to said plurality of mounting rails by an attachment means is performed during manufacture of the window frame. (claim 20)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634